EXHIBIT 10.2

Regent Private Capital, LLC

December 23, 2009

Vycor Medical, Inc.
80 Orville Drive, Suite 100
Bohemia, New York 11716

 

 

 

 

Re:

Waiver of (1) Anti-Dilution Rights with respect to Warrant dated December 15,
2006; (2) Default on Debentures and (3) Minority Rights Approval; and (4) No
Action

Ladies and Gentlemen:

The purpose of this letter agreement is to confirm the following agreements by
Regent Private Capital, LLC (“Regent”) relative to the matters detailed below

Waiver of Anti-Dilution Rights with respct to Warrant Dated December 15, 2006:

On December 15, 2006, Vycor Medical, LLC issued a Warrant (“Warrant”) to
Fountainhead Capital Partners Limited, to purchase 50.22 units Vycor Medical,
LLC at an exercise price of $7,965 per unit. Thereafter, Vycor was converted
into a Delaware corporation, Vycor Medical, Inc. (“Vycor”) and the Warrant
thereafter became exercisable as to 805,931 shares $.50 per share. Effective
February 15, 2008, Fountainhead Capital Partners Limited assigned its interest
in the Warrant to Fountainhead Capital Management Limited (“FCM”) which assigned
one-half of its interest in the Warrant to Regent.

The Warrant contained certain anti-dilution provisions in paragraph 6 thereof
which provided for adjustments of the conversion price upon the occurrence of
certain events. In a Term Sheet dated as of November 6, 2009, FCM and Regent
agreed to a series of transactions as a part of a restructuring of FCM’s and
Regent’s relationship with Vycor, including but not limited to an exchange of
certain Debentures (the “Restructuring”).

By this letter, Regent confirms that it is waiving any and all of the
anti-dilution provisions of the Warrant as such may be applicable to the various
transactions comprising the Restructuring. Such waiver shall not be effective to
any other events detailed in such anti-dilution provisions other than those
actions which are specifically related to the Restructuring, and in particular
does not affect the price adjustment provisions in paragraph 11 of the Warrant.

Default on Debentures:

Vycor is in default on certain of its obligations related to certain Debentures
issued by Vycor to Regent. As a result of the Restructuring, Regent has agreed
to exchange all of the said

--------------------------------------------------------------------------------



Vycor Medical, Inc.
December 23, 2009
Page 2

Debentures for new Debentures with extended maturity dates and certain other
defaults with respect thereto have been cured. Regent hereby advises Vycor that
as of the closing of the Restructuring, and the exchange of the old Debentures
for the new Debentures, Vycor will not be in default of any provisions of said
Debentures.

By this letter, Regent confirms that it rescinds any notices of default
previously issued on account of said Debentures, including but not limited to
any forbearance proposals or agreements and waives its right to take any action
with respect to any default thereon which may have occurred prior to the date of
this letter. Nothing in this letter shall be deemed to waive any default by
Vycor which may occur after the date of this letter.

Minority Rights Approval:

Pursuant to section 6.2 of that certain Convertible Debenture Purchase Agreement
dated as of February 15, 2008 (“Debenture Purchase Agreement”), Regent was
granted certain minority approval rights with respect to the certain prospective
actions by Vycor described therein.

By this letter, Regent confirms that it forever waives each and every right
granted it pursuant to said section 6.2 of the Debenture Purchase Agreement and
agrees and acknowledges that said section 6.2 shall be of no further force and
effect as of the date hereof.

In all other respects, other than as specifically modified in connection with
the Restructuring, all other rights and remedies Regent may have with respect to
any aspect of its relationship with Vycor shall remain unchanged.

No Action:

The undersigned agree and covenant that they will not initiate any legal action
or seek any other legal recourse against Vycor or Fountainhead Capital Partners
Limited on account of any matters which are the subject of this letter.

Sincerely,

 

 

 

REGENT PRIVATE CAPITAL, LLC

 

 

 

 

 

/s/ Lawrence Field

 

By:

______________________________

 

 

Lawrence Field

 

 

Managing Durector

 


--------------------------------------------------------------------------------